Case: 17-20557      Document: 00514386858        Page: 1     Date Filed: 03/14/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                   No. 17-20557
                                 Summary Calendar
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 14, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
CARMEN LECHIN,

                                                Plaintiff−Appellant,

versus

UNITED AIRLINES, INCORPORATED,

                                                Defendant−Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:16-CV-2254




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Carmen Lechin sued United Airlines for malicious prosecution and



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-20557    Document: 00514386858     Page: 2   Date Filed: 03/14/2018


                                 No. 17-20557

defamation after she was arrested following an incident aboard an inter-
national flight. In a comprehensive Memorandum Opinion and Order, the
district court granted summary judgment for United.

      Lechin brings three issues on appeal. She complains that the district
court denied leave to amend. The court pointed out, however, that the request
was made “over seven months after the deadline provided in the court’s sched-
uling order” and that prejudice would result because “the discovery cutoff is
now less than three weeks away” and the parties would have to “investigate at
least four new claims.” The court did not err in denying leave to amend.

      Lechin attacks the summary judgment, claiming the district court failed
to indulge inferences in her favor. The court announced the proper standard
and pointed out that “[s]ince Lechin was indicted by a grand jury, United can-
not be liable for malicious prosecution unless it knowingly provided false infor-
mation.” Lechin identified no such source but, as the district court explained,
“rel[ies] on unwarranted inferences and conclusory allegations.”          As for
defamation, the court properly found that “there is no record evidence of any
specific statement published by United that could serve as the basis for
Lechin’s defamation claim.”

      The appeal has no merit. The summary judgment is AFFIRMED, essen-
tially for the reasons amply furnished by the district court.




                                       2